Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 1 of 72




                      EXHIBITM
DeSantis Vincent                                              8/16/2017
Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 2 of 72
                                                                      1


                                              Pages 1-203
                                              Exhibits 1-7


               UNITED STATES DISTRICT COURT
                DISTRICT OF MASSACHUSETTS
                C.A.    NO.:   3:16CV30179-MGM


 JEAN WILLIAMS,        on behalf
 of herself and all similarly
 situated individuals,
                                   Plaintiff,
 v.
 CITY OF SPRINGFIELD
 DEPARTMENT OF PUBLIC WORKS,
                                   Defendant.




         DEPOSITION OF VINCENT DeSANTIS,               III
                   TAKEN AUGUST 16,        2017
                   AT THE LAW OFFICES OF
                     BRODEUR-MeGAN,       P.C.
                        1380 MAIN STREET
                 SPRINGFIELD,      MASSACHUSETTS



 Reporter:       Raymond F.     Catuogno,     Jr.




Springfield          REAL TIME COURT REPORTING               Worcester
413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 3 of 72
                                                                            20

 1            Q.        And you worked at the DPW before?
 2            A.        Correct.
 3            Q.        So what I'm trying to get a sense
 4    of,   by way of percentage,          is how many people,
 5    when you came into the DPW in October of 2013,


 7    when you had left the DPW the first time?
 8            A.        Okay.       I would say like sixty
 9    percent of the people I           knew.
10            Q.        Were you familiar with Jean
11    Williams when you came back to the DPW?
12            A.        I   knew of her.        I   had never dealt
13    with her before the first time,                when I   was here
14    the first time.
15            Q.        SO you never had any dealings with
16    Jean Williams when you were first at the DPW?
17            A.        Never.
18            Q.        Never talked to her on the phone?
19            A.        No.     I   was just going to say,        I   was
20    out in the field working,            I hardly ever came
21    into the yard.          We had our jobs and we went
22    right out to the job,           so --
23            Q.        Okay.       I don't have in my head the

24    physical plant makeup of where the DPW hangs




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 4 of 72
                                                                          42


 1    employees.
 2            Q.        Okay.     And as it relates to the

 3    snow inspectors,         do you know what the City was

 4    doing in the 1990 era for snow inspectors?
 5            A.        Yes,    I do.
 6

 7            A.        We had 12 -- we had 12 routes and

 8    we had 12 foremen available for inspecting.                    We

 9    also had 12 working foremen and foremen

10    available for back-up inspectors.
11            Q.        Okay.     So in the      '90s,   when you

12    were still with the City?
13            A.        Yes.
14            Q.        You hadn't left yet?
15            A.        No.
16            Q.        You personally were familiar with

17    the fact that the City of Springfield had 12

18    snow routes,       snow inspection routes?
19            A.        Yes.
20             Q.       And they had 12 foremen available
21    as primary inspectors to inspect the 12 snow
22    routes?
23            A.        Correct.
24            Q.        And they also had 12 back-up snow




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 5 of 72
                                                                          43

 1    inspectors?
 2              A.           Correct.
 3               Q.          Okay.                 And were you on either one

 4    of those lists?
 5              A.           Yes,          I was,            I was a primary
 6   . i nEipe c t   Q L.           -- -   -   -- --- -




 7               Q.          And were you familiar,                          back in the

 8    '90s,      as to whether or not there was an actual

 9    list somewhere that was published or posted or
10    handed ou t ?
11              A.           No,     I'm not.                  I   just responded to

12    the call.
13               Q.          Okay.                  Do you know if you ever had

14    to apply to be on that list as a primary snow
15    inspector?
16               A.          No,    we did not.                      We worked our way

17    up to foreman to become snow inspectors.
18                                         MS.            deSOUSA:     I'm going to
19               caution you,                   this always happens,             but
20               you're starting to talk on top of Attorney
21               Brodeur-MeGan.
22                                         THE WITNESS:                Oh,   I'm sorry.
23                                         MS.            BRODEUR-MeGAN:       Off the
24               record.




     Springfield              REAL TIME COURT REPORTING                             Worcester
     413.732.1157           schedule@realtimereportinq.net                       508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 6 of 72
                                                                          45


 1            A.        I worked with a few different
 2    foremen on different routes for three or four
 3    snow seasons.
 4            Q.        We were talking about historically
 5    what the City had,         and you said they only had 12


 7            A.        Correct.
 8            Q.        So just so I can get my brain where
 9    you are,     when you came in in October of 2013,
10    before you changed anything,             how many snow
11    inspection routes were there?
12            A.        20.
13            Q.        Do you know who had changed or
14    increased that?
15            A.        No,   I don't.
16            Q.        How many currently are there,              snow
17    inspector routes?
18            A.        It's a difficult question because I
19    just changed it.         Do you want what happened last
20    winter or what's going to happen this winter?
21            Q.        Why don't you tell me both.              So
22    when you came in the City in 2013,               October,
23    there were 20 snow inspection routes?
24            A.        Correct.




     Springfield          REAL TIME COURT REPORTING              Worcester
     413.732.1157      schedule@realtimereportinq.net         508.767.1157
     DeSantis   Vincent                                            8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 7 of 72
                                                                          46

 1                Q.      And then,      was that changed after
 2    you came in?
 3                A.      Not at that time.
 4                Q.      At some point,      was it changed?
 5                A.      Not yet.
 6                Q.-

 7    changed?
 8                A.       This winter.
 9                Q.      When you say this winter,          you're
10    talking about --
11                A.       This coming winter,      I'm going to
12    change it.
13                Q.       Oh,   it's going to be changed?
14                A.       Correct.
15                Q.       I   see.   So it hasn't been changed
16    yet?
17                A.       No.
18                Q.       Or it's been changed,       but not
19    implemented?
20                A.       It's not implemented.         I worked on
21    the r   0   ute s all s umme r .
22                Q.       And what did you do?
23                A.       I   knocked it down to 15 routes.
24                Q.      Why did you do that?




     Springfield           REAL TIME COURT REPORTING             Worcester
     413.732.1157        schedule@realtimereportinq.net       508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 8 of 72
                                                                          47

 1            A.        Because I had -- there are a few
 2    inspectors out there that are not ready for
 3    being primary inspectors,            so I'm going to have
 4    them have some more training.
 5            Q.        Who are those people?
 6            A.       __ DQ __You .. mean_by-names.?

 7            Q.        Yes.
 8            A.        Okay.     Tyrone Holt,      Luca Mineo,
 9    Edward Cunningham,         and -- I hate to give you
10    names because I haven't told these guys yet.
11                              MS.   BRODEUR-MeGAN:       We can
12            reach a confidentiality agreement,                we can
13            talk about it,          like for a certain period
14            of time.
15            A.        I   was going to do it right after
16    Labor Day.
17                              MS.   deSOUSA:     Yes.    If we
18            could not have those names released to
19            your client,       until they've heard it from
20            Mr.   DeSantis.
21                              MS.   BRODEUR-MeGan:       Off the
22            record.
23             (Off-record conference)
24                              MS.    BRODEUR-MeGAN:      Back on




     Springfield         REAL TIME COURT REPORTING               Worcester
     413.732.1157      schedule@realtimereportinq.net         508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 9 of 72
                                                                          48

 1            the record.        Going on the record,         Mr.
 2            DeSantis,      I'm going to have you give me
 3            the list of people,          and then when we are
 4            off the record,        Attorney deSousa and
 5            myself have agreed to reach a
 6            CQn fJden tia I i_t y agr eement__ a s _to_those
 7            names to protect the thing that you're
 8             concerned about.
 9                              THE WITNESS:       Okay.
10            Q.         (By Ms.    Brodeur-MeGan)         So the
11    names of the people,          you said Holt,       Mineo,
12    Cunningham,      and who else?
13            A.        Will Ward and Edel Alvarado.
14            Q.        Edel is a man?
15            A.        Yes,    he is.
16            Q.        Okay.      And that's the first name on
17    Exhibit 3?
18            A.        Yes.
19            Q.        And these are the five names that
20    are going to be removed from the primary
21    inspectors'      list?
22            A.        I'm going to do it a little more
23    delicately than that.            I'm going to tell them
24    that they need a little more experience and




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 10 of 72
                                                                         49


 1    they're going to have to get some more training.
 2             Q.       And I understand you have not told

 3    these people yet?
 4             A.       No,    I have not.
 5             Q.       And so,     what type of additional


 7             A.       This will have to go with a more
 8    experienced inspector and see how they handle

 9    themselves.
10             Q.       Were there specific issues with
11    these five people and their job performance?
12             A.        I   seem to get a lot of complaints
13    from their areas,         a lot more than I        should have.
14             Q.       And just as an example,           it's fair
15    to say Edel Alvarado has been on the list since
16    at least 2012?
17             A.        He has been there quite some time.
18             Q.       And was Edel alvarado ever trained
19    on the routes?
20             A.        I   don't know.
21             Q.        And Will Ward also has been on the
22    list since 2012.          Do you know if Will Ward has
23    ever been trained on the snow inspection job?
24             A.        I   don't know.




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 11 of 72
                                                                          50

 1             Q.       And Ed Cunningham,         he's been on all
 2    the lists that I've seen,            do you know whether or
 3    not he has been trained previously?
 4             A.        I'm not sure.        These names were all
 5    here -- the names I'm giving you were all there


 7    the extent of their training.               I wasn't happy
 8    with it,      but that's me.
 9             Q.       Okay.       And so,   I'm going to refer
10    you back to page 2 of 7 of Exhibit 4 ,               and I'm
11    going to refer you              still in the second
12    paragraph which you've already read,                and I'm
13    going to point where I'm going to read so you
14    can see it,      and then I'm going to read it out
15    loud.     So this is page 2 of 7,           the second
16    paragraph.       "DPW changed the process by creating
17    smaller routes rather than having only 15 around
18    the city.       It created smaller ones,           resulting in
19    the current 20 routes for snow removal."                   Do you
20    see that,     what I     just read?
21            A.        Yes,    I   do.
22             Q.        So what time frame did the DPW
23    change the process from 15 to 20?
24            A.         I believe -- I'm just recalling the




     Springfield         REAL TIME COURT REPORTING               Worcester
     413.732.1157      schedule@realtimereportinq.net         508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 12 of 72
                                                                          62

 1             Q.       Okay.      So I noticed that there were
 2    two people that are on the primary snow
 3    inspector list that do not have applications
 4    contained in 248 through 286?
 5             A.       Do you know which page?             I'm not
 6    sur_e
 7             Q.        I think it's the first name,
 8    Edel
 9             A.       Alvarado?
10             Q.       Yes.      So do you know how he got on
11    the primary inspectors'             list if he never
12    applied?
13             A.       No,     I don't.
14             Q.       And he's actually one of the people
15    who you have an issue with being a primary
16    inspector?
17             A.       Yes,     I do.
18             Q.        Did you put him on that list to
19    become a primary inspector in 2013?
20             A.       No,     I did not.
21             Q.        Did you put him on the 2014 list?
22             A.        Yes,    I did.
23             Q.       And why did you do that?
24             A.        I hadn't made a full inquiry into




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 13 of 72
                                                                          63

 1    everything,      I    was still sorting everything out.

 2             Q.          Do you know a Luis Astacio,

 3    A-S-T-A-C-I-O?
 4             A.          No,    I    don't know him,   I   know of

 5    him.



 7    his last name?
 8             A.          Yes,       it is.
 9             Q.          And the name that did not apply,

10    that is,      primary inspector,          Jacob Sedin?
11             A.          Jacob Seldin,       S-E-L-D-I-N.
12             Q.          Do you know how i t is that he

13    became a primary inspector and didn't apply for

14    it?
15             A.          He was there when I       arrived.
16             Q.          So of the names that are listed

17    let's look at the primary inspector list.                    So

18    you produced for me,               and -- I'm going to show

19    you Exhibi t     2.
20             A.          Okay.
21             Q.          And I'm referring to the Primary
22    Inspectors List.
23             A.          Mm-hmm.
24             Q.          Now,       this list of 2013,     I'm only




     Springfield         REAL TIME COURT REPORTING                 Worcester
     413.732.1157      schedule@realtimereportinq.net           508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 14 of 72
                                                                           69

 1             Q.         Okay.    So of the 26 names,        six of

 2    them are not snow inspectors.               So we have 20

 3    names as snow inspectors that were primary

 4    inspectors in 2013?
 5             A.         Correct.
 6_           -Q ._- -    Socan__ youexpla in,        ifthere were      ------   -




 7    20 listed snow inspectors when you came in in

 8    2013,    why did you need to post for new ones?
 9             A.         I   don't know why.      That's a program

10    I   stopped.
11             Q.         Okay.    Tell me about when you

12    stopped the program.
13             A.         At the end of the 13/14 season I

14    stopped it.
15             Q.         At the end of the 13/14 snow
16    season?
17             A.         Yes.
18             Q.         You stopped what?
19             A.         The write-in for snow inspectors.
20             Q.         Is that because you didn't need new

21    snow inspectors?
22             A.         Not necessarily,      no,    it was because

23    I was getting applications from outside the

24    department of people who had no base knowledge




     Springfield           REAL TIME COURT REPORTING              Worcester
     413.732.1157        schedule@realtimereportinq.net        508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 15 of 72
                                                                           70

 1    of snow removal at all,           that never drove the

 2    city streets.        They're in offices,         they're doing
 3    their other jobs,          and they just thought they
 4    could come out and inspect snow,               and I couldn't
 5    train them all.           There are only 5,      6   plowable


 7    25 applicants.
 8             Q.       And        so you're not saying that
 9    there wasn't a need to retain additional snow
10    inspectors?
11             A.       No.      There's always a need for
12    back-up inspectors.           My primary inspectors,          they
13    come in every storm.
14             Q.        Did you add to the list of primary
15    inspectors since 2014?
16             A.       There have been retirees,            yes.
17             Q.        So you're just saying to me that
18    you just stopped posting,            that you were going to
19    hire primary snow inspectors?
20             A.        Right.
21             Q.       And that you changed the method
22    with how you were going to select the primary

23    inspectors?
24             A.        Yes.




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 16 of 72
                                                                          71

 1             Q.       And that you no longer were going
 2    to post that people could apply for that job?
 3             A.       Correct.
 4             Q.       And part of the reason why you
 5    changed it is because people were applying that
 6 _you_beILeved_were_not _qualifLed? _
 7             A.       Correct.
 8             Q.       And one of the things that you
 9    mentioned is,       you said people applied that never
10    drove the city streets?
11             A.       Correct.
12             Q.       And what do you mean by that,             never
13    drove the city streets?
14             A.       The people in the primary
15    inspectors,      they're out on the city streets
16    every single day.          They know the city in and
17    out,    it's just -- it's different than just
18    driving,      you know,    going from place to place in
19    Springfield.        You're actually working,           you have
20    to know where you're going,             you have a     job to
21    do,    you have to know where it is,            you have an
22    emergency,      you have to know the quickest way to
23    get there.
24             Q.        So are you telling me that you




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 17 of 72
                                                                          72


 1    personally will not hire anybody as a primary
 2    snow inspector who hasn't driven the streets in
 3    the capacity of a job working in the snow for
 4    the City of Springfield?
 5            A.         I don't consider them,          no.
 6                       Okay._    Sol' dlike.tolook at __the.                 _
 7    job description,          and if we could,      I'm going to
 8    move this over here.
 9            A.         Go back to this.
10             Q.        Put that away and we'll go back to
11    this.     If you could turn to Bates Stamp 139,                the
12    job description 2012?
13                              MS.     deSOUSA:   I ' l l need to
14             look over your shoulder on this one.
15                              MS.     BRODEUR-MeGAN:      It's
16             Exhibit 3.
17                              MS.     BRODEUR-MeGAN:     Off the
18             record.
19             (Off-record conference)
20                               MS.    BRODEUR-MeGAN:     Back on
21             the record.
22             Q.        (By Ms.       Brodeur-MeGan)     The job
23    description,       sir,    appears on -- is this a copy
24    of the job description that was posted in




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 18 of8/16/2017
                                                                   72
                                                                         76

 1    posting of 141?
 2            A.         I believe so.
 3             Q.        Okay.    And I have not seen a job
 4    description for snow route inspector from the
 5    2013 time frame.           Do you know if there was one
 6    in ex iste nc~e?
 7            A.         I do not know.
 8             Q.        If you could look at 139,           can you
 9    tell me,      did you ever change the content of the
10    job description that is contained on 139 for
11    purposes of the job description for snow route
12    inspectors?
13             A.        I did not.
14             Q.        Do you have any information,            and
15    I'm going to refer you to the bottom portion of
16    139,   it says,     knowledge,      skills and abilities,
17    and it lists various things underneath that
18    section of 139.          Do you know who drafted that
19    portion of the job description?
20             A.        No,   I don't.
21             Q.        Do you know who drafted any portion
22    of the 139 job description?
23             A.        No,   I don't.
24             Q.        Did you ever add to the job




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 19 of 72
                                                                             77

 1    description for snow route inspectors?
 2             A.       No,    I   did not.
 3             Q.        Do you know of anybody who changed
 4    it since 2012?
 5             A.       No,    I don't.
 6             Q. -     Have _you_ .p.ersonall_y ev.er . . been _   ....   ---_   .




 7    involved with changing job descriptions for
 8    anybody within the DPW?
 9             A.        In this DPW?
10             Q.       Yes.
11             A.       No.
12             Q.        Just so I'm clear,        since you were
13    deputy director,         you personally have never

14    changed a job description of any DPW employee?
15             A.        No,   I did not.
16             Q.       And you've never been involved with
17    changing any job descriptions of any employee
18    while you have been a deputy director?
19             A.        No,   I have not.
20             Q.       And sitting here today,           you have no
21    information about how the job descriptions were
22    originally created?
23             A.        No,   I don't.       This didn't exist

24    when I was here.             This was made up during this




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 20 of 72
                                                                          78


 1    time.
 2             Q.        Okay.     When you say this,        you're
 3    referring to 139?
 4             A.        Yes.
 5             Q.        So when you were first working for
 6    the. DEW forS_pringfield, .as.faras yD.uknew_, __ ._

 7    this snow route inspector job description that
 8    I'm looking at on 139 did not exist?
 9             A.        No,    it did not.
10             Q.       And to your knowledge,           were there
11    any job descriptions for snow route inspectors
12    in existence when you were first working for the
13    DPW?
14             A.        No,    there were not.       It was part of
15    being a foreman.
16             Q.        Okay.     So this is a separate
17    question,       and I'm referring to the time when you

18    first worked for the City of Springfield in the
19    DPW,    okay,    when you were either a foreman or a
20    laborer.        When you -- did you ever inspect
21    snowplow jobs in your capacity as either foreman
22    in the earlier days or as a laborer?
23             A.       As a foreman.
24             Q.        And when you inspected as a foreman




     Springfield         REAL TIME COURT REPORTING               Worcester
     413.732.1157      schedule@realtimereportinq.net         508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 21 of 72
                                                                          81


 1    currently for snow route inspectors?
 2             A.       Straight time is 30 dollars an hour
 3    and overtime would be 45.
 4             Q.       Okay.     And from -- and let's -- I

 5    want to talk about snow inspector time frame.
_6    So youtalkabDut winter,              so you say 20L3__ winte-r
 7    to 2014 winter?
 8             A.       Yes.
 9             Q.        2014 winter to 2015 winter?
10             A.       Yes.
11             Q.       And 15 to 16?
12             A.       Yes.
13             Q.       Okay.     So for 13 to 14 and 14 to
14    15,   and 15 to 16, what was the rate of pay for
15    snow route inspectors?
16             A.        It hasn't changed since 2013,             it's
17    been the same.
18             Q.        SO the 30 and the 45?
19             A.        Yes.
20             Q.       And how about for 2012 to 2013,
21    what was the rate of pay?
22             A.        I would have to look at the
23    posting,      the letters,     because it was -- I think
24    it was less.




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
     DeSantis Vincent                                               8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 22 of 72
                                                                           82

 1             Q.        Okay.     So if you look at 140,          that

 2    rate of pay published on that would be 13 to 14

 3     snow year?
 4             A.        Yes.
 5             Q.        Okay.     And so you're saying,          in

 6    order for youtQ_ tell me__ w_hatthe rate_ of pay _

 7    was from 12 to 13,          you would have to look at

 8    wha t?
 9             A.        141.
10             Q.        Okay.     And what was the rate of
11    pay?
12             A.        It says 25 dollars an hour.
13             Q.        So do you believe that that pay of

14    25 dollars an hour was used for snow inspectors

15    that worked from 2012 to the 2013 winter?
16             A.        I   believe so.      If it was there,

17    they'd have to pay that rate.
18             Q.        Could they pay more?
19             A.        No,    they would pay what it says.
20             Q.        What it says on 141?
21             A.        Yes.
22             Q.        And what document        -- and you can
23    use the name of the document or what you call
24    the document,          what other documents would you be




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 23 of 72
                                                                         83

 1    able to look at to confirm that the employees

 2    that were working as snow route inspectors from

 3    the 2012 to the 2013 winter were getting paid 25

 4    dollars an hour?
 5             A.        I   think you'd have to go through

 6    the payrolL o_f__ that time frame .
 7             Q.       The payroll of that time frame?
 8             A.        Yes.    If an employee -- because of

 9    union regulations,         if an employee was already

10    if an employee was already making over 25

11    dollars,      like say one of the engineers,            you

12    can't cut his pay to 25 to make him at the

13    snow -- he would get his regular rate.
14             Q.       And what regulation do you believe

15    says that?
16             A.       They have the union contracts.
17             Q.       Could it be part of the selection

18    process that you were not going to hire people

19    that were making 40 dollars an hour to do a 25

20    dollar an hour job?
21             A.        I   don't know their thinking at that
22    time.
23             Q.        Did you involve that in your

24    thinking when choosing who the primary




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 24 of 72
                                                                          84


 1    inspectors would be?
 2            A.        No.
 3             Q.       So is it also currently true that

 4    if there were primary inspectors on the list,                    if

 5    they were making more for their other job,                   then



 7    or 45 dollars an hour for overtime for the job

 8    of snow inspector?
 9            A.        Can I    clarify?
10             Q.       Yes.
11            A.        The 45 dollars is the overtime
12    rate.     No matter what their pay scale,              that 45

13    stands on overtime.           I   don't know what they make

14    per se,       but let's sayan engineer was making 32

15    dollars an hour,         and the storm happened on

16    straight time,       I   could not pay him 30,         I would

17    have to pay him his rate of pay.
18             Q.        SO where do you think it says that?
19             A.        In the union contract.
20             Q.       And you're telling me that when you

21    personally were involved with selecting who the

22    primary inspectors would be,             you did not

23    consider whether or not their pay rate was

24    higher than the published rate?




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 25 of 72
                                                                                           85

 1            A.         No.
 2             Q.        And you're telling me that you

 3    believe the union contract requires you to pay

 4    more if their single time rate was higher?
 5            A.         Their rate is stated in the
 6    contract,     y.es . __                 -- -   -   -   -   --               --   -   ------




 7             Q.        Okay.       Do you know if the                    so let
 8    me understand one other thing.                             As far as you
 9    understand,      there was no posting for snow route

10    inspectors until the first time in 2012?
11            A.         To the best of my knowledge,                      yes.
12             Q.        And then in 2012,                   this was a

13    discrete job,          snow route inspector?
14            A.         That's what it appears to be,                         yes.
15             Q.        As well as 2013,                it was a discrete

16    job,   snow route inspector?
17            A.         Yes.
18             Q.        And in 2014,      the 14 to 15,                 was

19    there any longer a discrete job of snow route
20    inspector?
21            A.         I      did not post it,                  no.

22             Q.        SO is there still currently,

23    however,      a discrete job of snow route inspector

24    from 2014 to 2015 year?




     Springfield         REAL TIME COURT REPORTING                          Worcester
     413.732.1157      schedule@realtimereportinq.net                    508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 26 of 72
                                                                          88

 1            A.        No,   I did not.
 2             Q.       And is it fair to say that you did
 3    not talk to anybody in,           say,   HR,   about adding

 4    that as a required ability for the purpose of
 5    the job description for snow route inspectors?
6             A •.      No,   TdidnoL._
 7             Q.        I'm going to step back a little
 8    bi t.    In your journey as a supervisor and
 9    working for either the West Springfield DPW or

10    Springfield DPW,        or any other employer,          were you
11    ever familiar with the term of industrial
12    organizational psychologist?
13            A.        No.
14            Q.         Do you know anything about
15    something called job studies done by -- and
16    we're going to call those lOs,              industrial

17    organizational psychologist?
18            A.        No.
19            Q.         Did you know anything about
20    validation studies for purposes of determining

21    job descriptions and essential functions of
22    jobs?
23            A.        No.
24            Q.         Have you ever heard anything about




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 27 of 72
                                                                          89

 1    tha t ?
 2               A.        No.
 3               Q.        Okay.     So it would be fair to say

 4    that your desire to add to a               job description of

 5    the ability to know the roads in a                  snowstorm and

 6    have dri_ven_ them,          iSDQtsomething_YDu '\1e __

 7    discussed with an expert?
 8               A.        No.
 9               Q.        And not something you've discussed

10    wi th an IO?
11               A.        No.     It comes from my 32 years of

12    doing this         job.
13               Q.        Okay.     Now,    let's get to who and

14    how the lists of those inspectors were created

15    and what you were involved with.
16                                 MS.    BRODEUR-MeGAN:     Off the
17               record.
18               (Off-record conference)
19                                 MS.    BRODEUR-MeGAN:     Back on
20               the record.
21               Q.        (By Ms.       Brodeur-McCan)     This is a

22    clean-up question.             If you could turn to 131 and

23    132,      which,    for counsel's purpose,          is part of --

24    so in your own words,               are you familiar with what




     Springfield           REAL TIME COURT REPORTING              Worcester
     413.732.1157        schedule@realtimereportina.net        508.767.1157
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 28 of 72
     DeSantis Vincent                                              8/16/2017
                                                                            95

 1    you're looking at,            to the left of the document,
 2    under this thing called job,                it says 4616?
 3             A.        Yes,      that's the snow inspecting
 4    code.
 5             Q.        That's my question.            So 4616 indeed
 6    is the snow inspection code?
 7             A.        Yes.
 8             Q.       And you know that for sure?
 9             A.        I   do.
10             Q.        Okay.          And then the 0519 code,      that
11    is her other job,            correct?
12             A.        Yes.
13             Q.        Okay.          And so,   can I now read this
14    document and look for any time she's paid under
15    the job code 4616 and determine that she did
16    snow inspection work?
17             A.        Yes.       I    found another one.
18             Q.        Okay,      good.     183?
19             A.        183.
20                                 MS.    deSOUSA:    Is that page 20?
21                                 THE WITNESS:       It's page 36.
22             Q.        (By Ms.         Brodeur-MeGan)    We also
23    have the code 4616,               under the date -- and by the
24    way,    what is the date on this one?               We may need




     Springfield          REAL TIME COURT REPORTING               Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 29 of 72
                                                                          98

 1    not created just for the lawsuit,               these are

 2    payroll records?
 3             A.       Yes.
 4             Q.       And would you believe that these

 5    are reliable copies of the actual documents?
 6             A.       Yes.
 7             Q.       And does the City typically print

 8    these or are these -- is this information

 9    typically kept within the Munis system?
10             A.       Kept in the Munis system.
11             Q.       Okay.     Did you ever,       in preparation

12    for this case or in preparation for today's

13    deposition,      look at these specific documents,

14    148 through 246,         to determine how many snow

15    inspector jobs or times Ms.            Williams worked?

16            A.         I   didn't go through these

17    documents,      no.
18             Q.       Okay.     So sitting here today -- and

19    by the way,      these only go back to 2012,            correct,

20    these Bates Stamp numbers?
21            A.        Yes.
22             Q.        Do you know whether or not she

23    worked as a snow route inspector prior to

24    January 2012?




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 30 of 72
                                                                          99

 1             A.       No,    I don't.
 2             Q.       Do you have an understanding of how
 3    many times Ms. Williams worked as a snow route
 4    inspector other than what we've just looked at
 5    here?
 6             A.      . No,   I .don' t._ The only .days Ikno.w . . _.
 7    of are the ones in February of '14.
 8             Q.       Okay.     I don't want to confuse you
 9    by the next question.            So prior to corning here
10    today,    did you know -- and prior to just looking
11    at this,      did you know how many times
12    Ms. Williams worked as a snow route inspector,
13    ever,    for the City of Springfield?
14             A.        Just from when I was here.
15             Q.       Okay.     When you were here, meaning
16    when you were at the DPW from 2013 forward,                   you
17    knew whether or not she worked as a snow route
18    inspector?
19             A.        Correct.
20             Q.        So did you know whether or not she
21    ever worked as a snow route inspector prior to
22    2013?
23             A.        That I do not know.
24             Q.        Okay.    Did you ever ask her or




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
     DeSantis Vincent
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 31 of 8/16/2017
                                                                    72
                                                                              100

 1    anybody else if she had?
 2             A.        No,   I did not.
 3             Q.        Do you know whether or not you
 4    could search the Munis system and ask it to
 5    print out all people who ever got paid under
 6    code 4616?                                                      ----   -----




 7             A.        I would have someone do it,             I
 8    guess.
 9             Q.        But it's doable?
10             A.        It's doable.
11             (Time stamped at 11:56 a.m.)
12                              MS.   BRODEUR-McGAN:        Please
13             mark that question.
14             (Question marked in Index)
15                              MS.   BRODEUR-McGAN:        At some
16             point,    I am going to ask that the City of
17             Springfield produce the persons paid under
18             code 4616 from the period of 2010 to 2017,
19             which I think is part of Schedule A of the
20             deposition notice anyway,            the 30 (b) (6),      so
21             it's part of what we've already discussed,
22             but I think that's the easier way to find
23             it.
24                              MS.   deSOUSA:      Okay.     I ' l l look




     Springfield          REAL TIME COURT REPORTING               Worcester
     413.732.1157       schedule@realtimereportinq.net         508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR
                                                                   8/16/2017
                            Document 41-5 Filed 01/09/19 Page 32 of 72
                                                                        105

 1    basically snow costs,          who worked.
 2             Q.       Okay.     And it says Work Order
 3    Details-JPR.        What is JPR?
 4             A.        John Rooney.       I   don't know his
 5    middle name.        He developed this report.


 7    years,    is that fair to say?
 8             A.        By storms.      Each storm has its own.
 9             Q.        So Bates stamp 311,        which is the
10    first one,      is a storm that would have been
11    December 17,       2013,   that ended December 18,
12    2013 -- strike that.
13                       So the first three pieces of paper
14    which are Bates stamp 311,            312 and 313,      are from
15    a storm where it says,           start date,     December 17,
16    2013,    that would be the start of a storm,
17    correct?
18             A.        Correct.
19             Q.       And then stop date December 18,
20    2013?
21             A.        Correct.
22             Q.        So this would be one storm?
23             A.        Yes.
24             Q.       And it would be details of who




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 33 of8/16/2017
                                                                   72
                                                                        106

 1    worked that storm?
 2            A.        Who worked,      who -- yes,      who worked

 3    and their hours.
 4             Q.        Okay.    And can we also determine
 5    how much they were paid by looking at the costs
 6    column on these documen-ts?_                                        ---   --




 7            A.         Yes.
 8             Q.        And we can actually determine how
 9    much they were paid based on how many hours they

10    worked,       dividing it into the costs column?
11            A.         Yes.

12             Q.       And we could also determine if they

13    were overtime hours or regular hours?
14            A.         Yes.    They are displayed under the
15    columns.
16             Q.        Okay.    Now,   I noticed from looking

17    at these Bates stamps 311 through 326,                 that
18    sometimes names are repeated?
19            A.         The system can only -- it can't
20    take a name and split up the overtime from the

21    regular time,       so you have to put it in twice.
22             Q.        Okay.    And on Bates stamp 313,

23    there are two Williams listed on that last page?
24            A.         Yes.




     Springfield          REAL TIME COURT REPORTING               Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 34 of8/16/2017
                                                                   72
                                                                        109

 1    fact -- his name is not in the application list
 2    of applications that we have?
 3             A.       Okay,    yes.
 4             Q.       And again,        you told me there is a
 5    set of 2013 applications you believe that


 7             A.        I do,    I    just never found them.
 8             Q.       Okay.         Did you circle the names
 9    that are on Bates Stamp 314 through 317?
10             A.       Yes.
11             Q.       And why did do you that?
12             A.       To show that they were inspectors.
13             Q.       And why is that relevant?
14             A.       Well,     that's what I thought this
15    was about.
16             Q.       Okay.         So are there people that are
17    not inspectors that are listed on 314 through
18    31 7 ?
19             A.        Yes,    there are.
20             Q.        Okay.        So let me -- I'm not sure I
21    understand this,          so let me try to understand a
22    little better.         So 314 through 317 lists
23    everybody who worked a particular storm?
24             A.        Yes.




     Springfield          REAL TIME COURT REPORTING               Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 35 of 72
                                                                         116

 1    listed on Exhibit 5?
 2            A.        Yes.
 3             Q.       And backups listed on Exhibit 5?
 4            A.        Yes.
 5             Q.       And does the document differentiate
 6 .-hetweenthe two?
 7            A.        No.
 8             Q.       Would you be able to look at this
 9    and tell me which ones were backup and which
10    ones were primaries for the relevant years
11    listed?
12             A.       Yes.
13             Q.       And how would you be able to tell
14    me that,      is it based on something from the
15    document or just from your head?
16             A.        Just from my head.
17             Q.        So basically,      it's only in your
18    head who the primaries versus the backup
19    inspectors were for the years listed on Exhibit
20    5?
21             A.        Yes.
22             Q.        Did you ever reduce it to one
23    list -- that was a bad question -- strike that.
24                       The list that's in your head that




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 36 of 72
                                                                          117

 1    was primary versus backup?
 2             A.           Yes.
 3             Q.           Did you ever reduce that to writing

 4    and differentiate between the two?
 5             A.           Yes.
 6          _ Q . _ ... _   An d h av e you _see n t h at 1 i s-t ? _       --   ..




 7             A.           Yes.
 8             Q.           Okay.     And do you have that list in

 9    your hand?
10             A.           Yes.
11                                  MS.    BRODEUR-MeGAN:      Let's mark
12             that as Exhibit 6.
13             (Exhibit 6,          Revised Inspecting List for
14             2015/16 Season,            marked for identification)
15             Q.           (By Ms.       Brodeur-MeGan)      In your own

16    words,    what is Exhibit 6?

17             A.           This was my revised inspecting list

18    for 2015/16 season.
19             Q.           Okay.     And this has the list of

20    primary inspectors and backups?
21             A.           Yes.
22             Q.           And the backups are contained in

23    the left side of this document?
24             A.           Yes.




     Springfield           REAL TIME COURT REPORTING                 Worcester
     413.732.1157       schedule@realtimereportinq.net            508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 37 of 72
                                                                        118

 1             Q.       And everybody that's listed under
 2    primary in the block was a primary inspector for
 3    the 2015 time frame?
 4             A.       Yes.
 5             Q.       Actually,        this document says 2016


 7             A.        Right.     That's    '16.
 8             Q.        So is there a 2015 one?
 9             A.       Yes.
10             Q.        I'm going to show you something
11    we've already marked,          Exhibit 3.
12             A.       Yes,     okay,    this is my newest one
13    for   '16.
14             Q.        Okay.     So Exhibit 6 is the 2016
15    list.     Exhibit 3 was the 2015 --
16             A.        It should say 15/16 list.
17             Q.        SO Exhibit 3 should read 2015 to
18    2016 list?
19             A.        Right.
20             Q.       And Exhibit 6 is just 2016?
21             A.        I didn't put it in,         but that was my
22    final list from this past winter,               16/17.
23             Q.        SO Exhibit 6 is actually the list
24    for the 2016 to 2017 winter?




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 38 of 72
                                                                          119

 1             A.          Yes.
 2             Q.          And it was the final        list?
 3             A.          Yes.
 4             Q.          And you did this list,          Exhibit 6?
 5             A.          Yes.
 6             Q.          And __Exhihit 3_,   did you do this 1 is t
 7    as well?
 8             A.          Yes.
 9             Q.          Okay.     And when I     say,   did you do,
10    there's a couple of elements of did you do.                     Did

11    you physically type the names or change the

12    names that appeared on Exhibit 3?
13             A.          No.     These were the ones I        kept --
14    I was using from before.
15             Q.          I don't understand what you mean.

16    I'm talking about Exhibit 3,              which is the 2015
17    to 2016 storm.
18             A.          My years are getting mixed up here.
19                                 MS.   deSOUSA:    Take your time.
20             While he's reviewing what's in front of
21             him,   I    just want to note that the
22             documents that he's referring to are part
23             of the supplementation that we gave you
24             this morning to interrogatories,                this




     Springfield             REAL TIME COURT REPORTING             Worcester
     413.732.1157         schedule@realtimereportinq.net        508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 39 of8/16/2017
                                                                   72
                                                                         120


 1               Exhibit 6.
 2               Q.        (By Ms.       Brodeur-MeGan)       So maybe it

 3    would help if I            restate the original question.

 4               A.        Yes,    please.

 5               Q.        So again,       let's step back.         My

 6    question was , _did _Y-O_u ever do             --=-- y-ou-ta-lked
 7    about things being in your head -- did you ever

 8    do a   list of primary inspectors and backup

 9    inspectors for relevant years?

10               A.        For relevant years?
11               Q.        For various years.

12               A.        Oh,    okay.     I    changed everything for

13    16/1 7 .        The only thing I          did for 15/16,     we had a

14    whole new order of phones come in for all the

15    inspectors to have a city phone,                   and I    changed

16    all the phone numbers.

17                                 MS.    deSOUSA:     Can we go off

18               the record for a          second?

19                                 MS.    BRODEUR-MeGAN:         Sure.

20               (Off-record conference)
21                                 MS.    BRODEUR-MeGAN:         Back on

22               the record.        We're going to break for

23               lunch.

24               (A lunch recess was taken)




     Springfield            REAL TIME COURT REPORTING                 Worcester
     413.732.1157         schedule@realtimereportina.net           508.767.1157
     DeSantis    Vincent                                           8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 40 of 72
                                                                         121

 1                             MS.    BRODEUR-MeGAN:       Back on
 2             the record.
 3             (Exhibit 7,     Supplemental Documents,            Bates
 4             Stamp 353 through 366, marked for
 5             identification)
 6                             MS.                         GDing _back_ -      I   ---




 7             on the record,        before the deposition
 8             started, Attorney deSousa produced
 9             additional draft,        unsigned copies of the
10             supplemental interrogatories,             with
11             additional documents behind it or attached
12             to it.     I have collectively marked these
13             new materials given to me today,              Bates
14             Stamp 353 through 366,          and some of these
15             documents attached hereto were already
16             discussed with the witness,            and if they
17             were,    we marked them separately earlier in
18             today's deposition.          But for purposes of
19             the record,      the supplemental production by
20             the defendants on this date is
21             collectively marked as Exhibit 7.
22             Q.        Mr.   DeSantis,    I've had an
23    opportunity -- I'm going to show you Exhibit 7

24    collectively -- I've had an opportunity to look




     Springfield           REAL TIME COURT REPORTING               Worcester
     413.732.1157       schedule@realtimereportinq.net          508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 41 of8/16/2017
                                                                   72
                                                                         122

 1    at them and I have some -- just some questions
 2    about,    you know,     how they were created,            who
 3    created them,       and how they were found,           if you
 4    will,    by the defendants for purposes of being
 5    produced today.         So what I would like you to do
 6    first_is to _look_at them so_ youcange_t familiar--
 7    with what's attached.
 8             A.        Okay.
 9                               MS.    BRODEUR-MeGAN:     The
10             witness indicates he wants to talk with
11             counsel.      We'll go off the record for a
12             second.
13             (A recess was taken)
14                               MS.    BRODEUR-MeGAN:     Back on
15             the record.
16             Q.        (By Ms.       Brodeur-MeGan)     Mr.
17    DeSantis,     I have to tell you,         I'm completely
18    confused,     and let me tell you what I'm trying to
19    determine,      one way or another,         is,   I would like
20    to see if there are documents that can reflect
21    who the inspectors were for various years.
22             A.        Okay.
23             Q.        And I'm looking ultimately for the
24    years 2010/11,       the snow years,        2010/11,      11/12,




     Springfield         REAL TIME COURT REPORTING                 Worcester
     413.732.1157      schedule@realtimereportinq.net           508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 42 of 72
                                                                         123


 1    12/13,    /13/14,          14/15,   15/16,   16/17,       okay?     So
 2    let me finish this process.                  Sitting here today,
 3    I do not understand if there is a piece of paper
 4    that could show me the list of inspectors for
 5    those various years.                So if you can help me
 6_figureout if there are papers. or documents thaL
 7    can show me the list,               if they are accurate,            and
 8    explain how they were created.
 9             A.            Okay.    10/11,   and 12,      I    have to
10    tell you,     I       don't know.      13/14 is when I

11    inheri ted,       I    inheri ted this sheet.             And this is
12    my list of primary inspectors,                 in the box.
13             Q.            Okay.    And when you say,           this is
14    the list,     you're pointing to -- you're picking

15    one of these numbers,               Bates Stamp 357,         and
16    you're saying that those that are contained in
17    the square box,             which is on the left side of
18    357,   were your primary inspectors?
19             A.            Yes.
20             Q.            And let me just clarify something
21    else you said.              You said 10,     11 and 12,       you
22    don't know?
23             A.            I   don't know.
24             Q.            Does that mean the snow year,                10 to




     Springfield               REAL TIME COURT REPORTING               Worcester
     413.732.1157           schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 43 of 8/16/2017
                                                                    72
                                                                          124


 1    11,   11 to 12 and 12 to 13,           you don't know?
 2             A.        Correct.       I'm assuming these were
 3    the guys in place at the time,              or the people in

 4    place,    that's what I'm assuming,            I    have no idea.
 5             Q.        So you don't know?
 6             A.        No ..

 7             Q.        And you said that you're assuming

 8    that the names that are in the box,                  that are

 9    listed on 357,       were the previous years,            10,    11

10    and 12,       but you don't know?
11             A.        That's my assumption,            I don't know.
12             Q.        Okay.       And what I'm trying to

13    determine is,       did you or anybody,            while you were

14    working at the DPW in the year 2013 or

15    thereafter,      make changes to who was on the

16    primary list,       i.e.,      in that box,    as an
17    example
18             A.        Right.
19             Q.        -- and changes to either
20    secondaries or backups?
21             A.        No.     I   did not make any changes.
22             Q.        For any of the years that we were
23    discussing?
24             A.        For this 2013/14.




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 44 of 72
                                                                         125

 1             Q.        So 2013 to 2014,       you did not make
 2    any changes to those who were listed as a
 3    primary inspector or those who were listed as a
 4    backup?
 5             A.        Correct.
 6             Q.        Did_ anybody make change s 1 __
 7             A.        No.
 8             Q.        Did Jean Williams work as a snow
 9    inspector in 2013 to 14?
10             A.        Yes she worked the February
11    snowstorm,      the 13th and 14th of February.
12             Q.        Okay.     So because she worked a
13    storm in 2014,         can you assume that she was
14    listed as a primary or backup snow inspector in
15    the previous year?
16             A.        I   can assume she was listed as a
17    backup.
18             Q.        But you have not seen documents and
19    you don't know for sure?
20             A.        No.     No,   13/14 is what I      have.    I

21    don't have anything previous.
22             Q.        So 13 and 14 are what you have,             you
23    have nothing for previous years?
24             A.        Correct.




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 45 of 72
                                                                         131

 1    inspector ever before?
 2             A.        He was on         not that I     know of.
 3             Q.        Okay.     So Ed Williamson was added
 4    to the Bates stamp 359 list as a primary

 5    inspector,      correct?
 6             A.      . Correct,    yes ..
 7             Q.        For the 2015/16 snow inspection
 8    year,    correct?
 9             A.        Yes.
10             Q.       And to your knowledge,           he had not
11    previously been a snow inspector?
12             A.        No.
13             Q.       And what does Ed Williamson do?
14             A.        He was the foreman that replaced
15    Charles Sumares.           He was promoted.
16             Q.        Okay.     Do you know when he was
17    promoted to foreman?
18             A.        Right after Mr.       Sumares retired.
19             Q.       And do you know whether or not
20    Mr.   Williamson had originally applied to be a

21    snow inspector?
22             A.        I   don't know.      I don't remember
23    seeing his name.

24             Q.        Do you know whether or not Mr.             Ed




     Springfield          REAL TIME COURT REPORTING              Worcester
     413.732.1157      schedule@realtimereportinq.net         508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 46 of 8/16/2017
                                                                    72
                                                                           132

 1    Williamson asked you to be added to the primary

 2    list of inspectors for snow inspectors?
 3             A.        That was part of his promotional
 4    thing         if he was the foreman,          he had to do
 5    snow inspecting.
 6            -Q.        Okay.- - -T ell -me .moreabo-ut, -wha tyou ---
 7    mean by that.
 8             A.        I was brought up through the system
 9    a certain way,        and when I promote a foreman,              I

10    tell him in the interview,             you're going to be a

11    snow inspector,        that's the way it is.            If you
12    don't want to inspect snow,             then you don't want

13    to be a foreman.
14             Q.        So this is going back -- so what

15    you do when you hire a foreman is,                you make them
16    a snow inspector,         yes?
17             A.        Yes.
18             Q.        And you make them do that job as a
19    snow inspector?
20             A.        Yes.
21             Q.        Which is a separate and discrete
22    job?
23             A.        Yes.
24             Q.        Even if they don't want to be?




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
      DeSantis
      Case        Vincent
           3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 47 of8/16/2017
                                                                    72
                                                                          133

 1             A.        Yes.
 2              Q.       So you actually made Mr. Williamson
 3     be a snow inspector when he had not even
 4     applied?
 5             A.        Right.        He applied for the foreman
 6.    jDb.                                                         -   -   - -   - -   I·



 7              Q.       Okay.     And just -- I want to make
 8     sure I'm not inferring something --
 9             A.        Yes.
10              Q.       -- but the way I'm taking this from
11     what you said so far is that Mr. Williamson
12     indeed did not apply to be a snow inspector?
13             A.         I would have to look through the
14     letters.
15              Q.       Okay.     Did he ever say to you that
16     he did not want to be a snow inspector?
17             A.        No.
18              Q.        Did you have a discussion with
19     Mr. Williamson about
20             A.        Yes.
21                               MS.    deSOUSA:    You have to
22             wait.
23              Q.        Did you ever have a specific
24     discussion with Mr. Williamson about whether or




      Springfield          REAL TIME COURT REPORTING              Worcester
      413.732.1157      schedule@realtimereportinq.net         508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 48 of 8/16/2017
                                                                    72
                                                                          134


 1    not he wanted to do the snow inspector duties?

 2             A.        We talked about it during his

 3     interview,     yes.

 4             Q.        And what did he say?
 5             A.        He said he was willing to be a snow
 6    inspector_.
 7             Q.        Okay.     But willing to and wanting

 8    to are two separate things.               So did he express

 9    to you a desire for him to want to do those

10    duties?
11             A.        He didn't express a negative

12    reaction to it.
13             Q.        Okay.     But you didn't hear any

14    words that sounded like,            I want to do the snow

15    inspector responsibilities?
16             A.        Not to that -- no,         not that exact

17    wording.
18             Q.        I'm trying to get a sense of the

19    reality of the conversation you had with

20    Mr.   Williamson,      and i t ' s fair to say that you

21    told him he has to do this?
22             A.        I put it in the job description as

23    performing.
24             Q.        Okay.     So you said you put it in




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
         DeSantis Vincent                                              8/16/2017
         Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 49 of 72
                                                                             135

     1    the job description.             You actually added to the
     2     job description for foreman for DPW?
     3             A.        Yes.
     4             Q.       When do you think you first edited
     5    the foreman job description?

--
     6             A. _     _He probably was the first ,          because
     7    Mr.   Sumares was the first foreman to retire
     8    under my watch.

     9             (Time stamped at 1:55 p.m.)
 10                                 MS.    BRODEUR-MeGAN:       Please
 11                mark that question.
 12                (Question marked in Index)
13                                  MS.    BRODEUR-MeGAN:       I'm going
14                 to ask that you produce the job
15                 description for foreman that you actually
16                 drafted,    that you just referenced in this
17                 deposition,       okay?
18                 Q.        (By Ms.      Brodeur-MeGan)      So going
19        back to -- well,          actually,   let's look at this

 20       document while we have it in front of us,                  Bates
21        Stamp 359.       This document does not have
22        Ms. Williams on the document as a backup,
23        correct?
24                 A.        Spare inspector,       but not under the




         Springfield         REAL TIME COURT REPORTING                Worcester
         413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 50 of 8/16/2017
                                                                    72
                                                                          136


 1    term backup.
 2             Q.           And if Ms.   Williams had been listed

 3    as a backup inspector,             in fact,   in the previous

 4    year,    which is listed on 358,           correct?
 5             A.            Yes.
 6             Q •. _.       Okay.    Sojustfocilsing on.how

 7    Ms.    Williams got removed from document 359 as a

 8    back up,           if you could tell me how that happened?
 9             A.            Yes.    She was working with George

10    Larue,     who is number -- the 11th name down on
11    357.
12             Q.            Okay.   And that's relevant because?
13             A.            Because he was training her,         and

14    when I     asked him how she was doing,            he told me

15    she wasn't doing what she needed to do.
16             Q.            During training?
17             A.            Yes.    She was pretty much there to

18    be there and didn't care much about what was

19    happening,           that's what I was told.

20             Q.           And when were you told that?
21             A.           After the snowstorm.        After he was

22    telling me he was getting ready to retire.
23             Q.           And when was that?
24             A.           After that season also.




     Springfield              REAL TIME COURT REPORTING           Worcester
     413.732.1157          schedule@realtimereportinq.net      508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 51 of 8/16/2017
                                                                    72
                                                                          138

 1             A.        No.
 2             Q.        Did anybody ever tell her that?
 3             A.        No.
 4             Q.        Why?
 5             A.        I don't know.
 6             Q.        Were you made_ aware that

 7    Ms.   Williams brought a MeAD complaint?
 8             A.        Yes.
 9             Q.        Did she actually tell you that she
10    believed she was being discriminated against?
11             A.        Yes.
12             Q.        And did you have a face-to-face
13    conversation with her about it?
14             A.        I   told her that she needed more
15    training.
16             Q.        I didn't hear that.           I'm sorry?
17             A.        She needed more training.             She also
18    was not going to get called every storm,                  backups
19    do not always get called,            and I    explained that
20    to her.       And she wanted to be a primary and I
21    said,    you're not ready.
22             Q.        Did you ever tell her that you were
23    going to remove her from the list as a backup
24    because Mr.      Larue had issues with things that




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 52 of 8/16/2017
                                                                    72
                                                                          139


 1    she did while training?
 2             A.        I    removed a lot of people from the
 3    backup list.           There's a reason for it,         and I'm
 4    going to tell you why.
 5             Q.        You have to answer my question.
 6                               MS. deSOUSA: -     You have to let---
 7             her ask the questions.
 8                               THE WITNESS:       I get it.
 9                               MS.    deSOUSA:    You're trying to
10             answer a question she hasn't asked you
11             yet.
12                               THE WITNESS:       I have a hard
13             time with certain -- I'm used to being in
14             charge.        I'm sorry.
15             Q.        (By Ms.       Brodeur-MeGan)      So my
16    question was,          you were having a face-to-face
17    conversation with her about her concerns,                    and
18    specifically discrimination,             correct?
19             A.        Yes.
20             Q.        And you did not tell her that
21    Mr.   Larue had some concerns about her
22    performance while training?
23             A.        I didn't say that.          I   said she
24    needed more training to be a primary.




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR
                                                                   8/16/2017
                            Document 41-5 Filed 01/09/19 Page 53 of 72
                                                                        140

 1             Q.          Okay.      But you gave me some more
 2    background of what Mr.             Larue said about her.
 3             A.          That's what he told me.           I asked

 4    him to put it in writing and he never did.
 5             Q.          Okay.      Well,   you were his
 6    sup e r vis 0 r ,   r Lg h t?
 7             A.          Yes.
 8             Q.          SO why didn't you make him put it
 9    in wri ting?
10             A.          When I     told him to put it in
11    writing,      he said he would,          and the next thing I
12    know he's retiring.              It wasn't like I had much
13    of a chance to get after him.
14             Q.          Okay.      So you personally removed

15    Ms.   Williams from the backup list as a backup
16    inspector?
17             A.          Yes.
18             Q.          And you did that the year that it
19    came in effect,           which was which year?
20             A.           ' 15.
21             Q.          SO that would have been the 2015 to
22    2016 snow year?
23             A.          Yes.
24             Q.          Listed on Bates Stamp 359?




     Springfield            REAL TIME COURT REPORTING             Worcester
     413.732.1157         schedule@realtimereportina.net       508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 54 of8/16/2017
                                                                   72
                                                                        145

 1             A.        I   found out that these individuals
 2    were salaried individuals,             and they were
 3    getting -- besides their salary,               they were
 4    getting snow rate,          snow inspector rate.
 5             Q.       Okay.         So they were actually
 6    getting double paid?
 7             A.       Yes.
 8             Q.       And when did you first learn that?
 9             A.        It was before the winter of 15/16.
10             Q.        SO before the winter of 15/16?
11             A.       No,     no,    I'm sorry,   this one here,
12    14/15.
13             Q.        SO before the winter of 14/15?
14             A.       Yes.
15             Q.       You learned that certain
16    individuals were salaried and so when they
17    performed this snow inspector role,                they were
18    actually getting paid on top of the pay that
19    they're getting from another source,                like
20    getting paid twice?
21             A.        Yes.
22             Q.        Okay.        And can you tell me,       looking
23    at 359,       the names of those individuals that were
24    salaried that you could not use for snow




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 55 of 72
     DeSantis Vincent                                              8/16/2017
                                                                        146

 1    inspectors?
 2             A.        Phil Dromey,      Mark Hebert.
 3             Q.       Are they listed somewhere?
 4             A.        Yes,   they're on the side bar here.
 5             Q.        So some of these names say,            did not

 6    use?
 7             A.       Yes.
 8             Q.        Do all the ones that say,            did not

 9    use,   were they salary?
10             A.        Yes.
11             Q.        So if I'm looking --
12             A.       And Phil Dromey should have been.

13    It's right under,         did not use,        here.
14             Q.       Okay.     So Fran Connors,          salary?
15             A.        Yes.
16             Q.       Tom McCall,      salary?
17             A.        Yes.
18             Q.        Bobby Williams,          salary?
19             A.        Yes.
20             Q.        Phil Dromey,      salary?
21             A.        Yes.
22             Q.       Mark Hebert,       salary?
23             A.        Right.     And down at the bottom,

24    David Carter,       he's salary.        I    couldn't use him




     Springfield          REAL TIME COURT REPORTING               Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 56 of 8/16/2017
                                                                    72
                                                                          148

 1    inspectors,      period?
 2             A.        Yes.
 3             Q.        And you found that out before the
 4    14/15 snow season?
 5             A.        Yes.
 6            -Q.        And how did you find that out?
 7             A.        It was through the administration
 8    with Chris Cignoli.           He was telling me that they
 9    were salaried employees and they're not supposed
10    to be getting inspector pay also.
11             Q.        And was there any discipline to

12    those people,       did they know they were double
13    dipping?
14             A.        No,    they were doing it under the
15    last administration,          and no one said anything to
16    them.
17             Q.        Okay.     And did you personally tell
18    them,    at some point,       that they couldn't be paid

19    separately for doing snowplow inspections?
20             A.        Mr.    Cignoli told them.
21             Q.        Okay.     Now,   before I     forget,    we've
22    talked about primary inspectors,               those are the

23    people in the box?
24             A.        Mm-hmm.




     Springfield          REAL TIME COURT REPORTING               Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 57 of 72
     DeSantis Vincent                                               8/16/2017
                                                                                     162


 1    anyways,          so I'm just going to do a couple of
 2    other things.               So can you look at,                also in
 3    Exhibit 7,            Bates 363,         and do you know what that
 4    document is?
 5             A.              It's a payroll adjustment sheet.
 6             Q.              Okay.       And what it is used for?
 7             A.              It was to show snow inspectors out
 8    of the department that worked on these
 9    particular snowstorms in 2012 and 2013.
10             Q.              Okay.       So this here has a date on
11    the top       0   f   Dec e mb e r    2 9,   2 0 12,   cor r e c t ?
12             A.              Yes.
13             Q.              And it says,           adjustment
14    description,             and then it says,              next to
15    everybody's names,                   trained as snowplow
16    inspector,            25 dollars an hour,               do you see that?
17             A.              Yes.
18             Q.              SO what does that mean?
19             A.              I don't know,           but I      assume they
20    were trained as snow inspectors at 25 dollars
21    and hour.
22             Q.              Okay.       And they were paid for that?
23             A.              Yes.
24             Q.              For instance,           Dave Cotter




     Springfield               REAL TIME COURT REPORTING                        Worcester
     413.732.1157            schedule@realtimereportina.net                  508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 58 of 8/16/2017
                                                                    72
                                                                           163

 1    was trained as a snow inspector for 11 hours at

 2    25 dollars an hour?

               A.

               Q.
 5    of 903?
 6             A.        That's wha.t _it says,. yes.
 7             Q.        Do you know what that earnings code
 8    is for?
 9             A.        No,    I don't.
10             Q.        Do you know who trained these

11    people?
12             A.        No,    I    don't.
13             Q.        Do you know if it was the same

14    person?
15             A.        I don't know.
16             Q.        Do you know which year they were

17    trained in?
18             A.        This was before me.             No,    I don't.
19                                  MS.    BRODEUR-MeGAN:       For
20             Attorney deSousa's benefit,               one of the
21             supplemental questions will be based on
22             this conversation,             at 2:35,   at the end of
23             the depo,       and I ' l l put i t in the letter.
24             Q.        (By Ms.          Brodeur-MeGan)       So do you




     Springfield         REAL TIME COURT REPORTING                   Worcester
     413.732.1157      schedule@realtimereportinq.net             508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 59 of8/16/2017
                                                                   72
                                                                         165

 1             Q.       You have hard documents in the

 2    computer?
 3             A.       No,     hard documents.
 4             Q.       Oh,     so you have hard documents and

 5    computer access?

 6 _           A.       Cor r e ct.
 7             Q.       So what do you physically                what

 8    would you be able to look up to help you make

 9    that list?
10             A.        I'm going to have to see when the

11         I'm going to have to look up and see when

12    they were going and who they were with.                   I have

13    a few that I       know off the top of my head,            but

14    it's not going be -- if you want them.
15             Q.        Yes,    I ' l l take some off the top of

16    your head.
17             A.        Luca Mineo and Connor Knightly.
18             Q.       Were those people trained or

19    trainers?
20             A.        They were trained.         And Tyrone
21    Holt.
22             Q.       And he was trained?
23             A.        Yes.     They had to go out for a full
24    season with someone.




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 60 of 8/16/2017
                                                                    72
                                                                          166

 1             Q.        And who else?
 2             A.        And Eddie Williamson.
 3             Q.        He had to be trained?
 4             A.        He was trained,         yes.
 5             Q.        And those four names you just

~6    thought of off-the top- of your head, --they- were

 7    trained since you started,               which was October of

 8    2003,    to present?
 9             A.        2013.
10             Q.        So they were all trained in 2013?
11             A.        Yes.
12                                 MS.    deSOUSA:   No,   I    think she
13             was correcting you because you said 2003.
14             So he's not indicating that it was -- that
15             all the training was done in 2013.
16             Q.        (By Ms.         Brodeur-MeGan)        Okay.   So

17    the four people you just mentioned that were

18    trained,      which years were they trained in?

19             A.        Eddie Williamson was the 14/15

20    season.       Also,    Connor Knightly was trained prior

21    to that,      the 13/14 season.           And Luca Mineo was

22    trained in 13/14 -- wait a minute,                   let me just

23    doublecheck.          Yes,    Luca Mineo was trained in

24    13/14.




     Springfield          REAL TIME COURT REPORTING                  Worcester
     413.732.1157      schedule@realtimereportinq.net             508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 61 of 8/16/2017
                                                                    72
                                                                         167

 1             Q.           How about Connor Knightly?
 2             A.           Same thing.
 3             Q.           And then,    how about Tyrone Holt?
 4             A.           That was the 14/15 season -- I'm
 5    sorry,      15/16.
 6            .. Q .-       Did. ¥oumake any attempts,          you,.to.
 7    have Ms. Williams trained at all,                ever,    since
 8    you've been deputy director?

 9             A.           Just the 13/14 season.
10             Q.           And that you've already referenced
11    with Mr.          Larue?
12             A.           Yes.

13             Q.           And can I    show you what I'm talking
14    about             remember I mentioned that Mr.          Larue
15    didn't have time or couldn't train Ms. Williams?
16             A.           Sure.
17             Q.           Exhibit 4,    Page 4 of 7,     and if you
18    could read -- feel            free to read the statement,
19    but I'm really interested in the answer down
20    here.
21             A.           Which section?
22             Q.           The second paragraph.        And after
23    you read it to yourself,             I ' l l read it out loud
24    and state the question.




     Springfield             REAL TIME COURT REPORTING             Worcester
     413.732.1157          schedule@realtimereportinq.net       508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 62 of8/16/2017
                                                                   72
                                                                         168


 1            A.        Answer number 6,         is that what
 2    you're saying?
 3             Q.       Let me show you.          I want you to

 4    read this.
 5            A.        Oh,     okay.
 6             Q...    ..So I'm going to. read something -out
 7    loud and ask you a question.               So page 4 of 7,       so
 8    page 4 of Exhibit 4, marked today,               has an answer
 9    of the defendant,             given to the MeAD,    and says,

10    "As further answering,             George Larue was the
11    primary inspector who was training the
12    complainant.           That training began during the
13    2012/13 winter season.              During the first storms
14    of the 13/14 winter season,              he was out and could

15    nei ther inspect nor train the complainant."                    So
16    my question is,          do you know that Mr.       Larue was

17    out during the 13/14 season and could not train
18    and/or inspect the work of Ms. Williams?
19             A.        I would have to look it up.             I

20    don't know that for sure.
21             Q.        Do you know -- remember,           you did
22    sign this document,             right,   your signature is on
23    here?
24             A.        I    do.




     Springfield          REAL TIME COURT REPORTING               Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent                                               8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 63 of 72
                                                                          169

 1             Q.        And do you remember reading that
 2    before?
 3             A.        No.

 4             Q.        Do you know where that information
 5    came from?
 6             A.        No._

 7             Q.        Do you know who would know where

 8    that information came from?
 9             A.        That could have been Mario.              Like I

10    said,    we were working on it together.
11             Q.        Do you remember Mr.            Larue being out

12    during the entire winter season,                  as listed?
13             A.        He wasn't out during the entire

14    winter season.
15             Q.        Okay.
16             A.        He might have been out the first

17    storm of 2013/14,          but he trained her on January

18    3,   2014.
19             Q.        Okay.     So do you have any idea what

20    that means?
21                               MS.   deSOUSA:     I    think what
22             he's referring to,         for the record,       is the
23             part reading during the first storm of the
24             2013/14 winter season.




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 64 of8/16/2017
                                                                   72
                                                                         170


 1             A.       He was out,       okay,    but he was back

 2    by January,      which was the same season.
 3             Q.       So on page 5 of 7,          I'm going to

 4    read this,      it says,    "He fel t      that she needed

 5    more training before she could go out on her

 6    Qwn.     Tha L_ tLainingtook _place and-was- completed

 7    when the complainant and Mr.               Larue went out

 8    together in response to snowfall on January 3,

 9    2014."

10             A.       Right.

11             Q.       Did I    read that accurately?

12             A.       Yes.

13             Q.       Was her training completed on

14    January 3,      2014?
15             A.       Not that     I   felt,    no.
16             Q.       Okay.     But this document says her

17    training was completed on January 3,                 2014,

18    correct?
19             A.       That's what it says,            yes.
20             Q.       Do you have any reason to believe

21    tha t i t ' s inaccura te?
22             A.        I might have misread it.              I   don't

23    know.
24             Q.       Okay.     Well,    sitting here today --




     Springfield         REAL TIME COURT REPORTING                    Worcester
     413.732.1157      schedule@realtimereportinQ.net              508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 65 of 72
                                                                        171

 1                              MS.   deSOUSA:      I'm going to ask
 2             that he be allowed to read the entire
 3             paragraph.
 4             A.       You're assuming that completed
 5    means that she was fully trained.                That's not
 6    what that says,         from_my look._       It says_training_
 7    took place and was completed on this snowstorm.
 8    That doesn't mean that her training was
 9    completed,      that particular day was.            That's how
10    I   read it.
11             Q.       So the sentence that says that the
12    training took place and was completed when the
13    complainant and Mr.         Larue went out together in
14    response to snowfall on January 3,               2014,    does
15    not mean that her training was completed on
16    January 3,      2014?
17             A.       That's how I       read it.
18             Q.       Okay.     So was there additional
19    training that she had after January 3,                 2014 that
20    you were aware of?
21             A.        February 14,      2014.
22             Q.       Okay.     And do you know who did
23    that?
24             A.       Mr.    Larue.




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
     DeSantis
     Case        Vincent
          3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 66 of 8/16/2017
                                                                    72
                                                                           174

 1             Q.        (By Ms.       Brodeur-MeGan)       Let me
 2    rephrase this.           There's nothing in the
 3    documentation that was given to the MCAD that
 4    memorialized that you inspected Ms. Williams'
 5    inspection work after the storm of February 14,
 6    2 Q1 4 and you _f e 1 t       s he had dD n e_ a po OT_ jo b?
 7             A.        Correct.         They didn't ask me that.
 8    I responded to the questions they asked me.
 9             Q.        Okay.        So did you remove
10    Ms. Williams as an inspector because she had
11    done a poor job?
12             A.        No,    I    removed her because I was
13    trying to get people with a base skill back into
14    the system like it used to be.                  People that knew
15    the roads,       people that deal with vendors,                 people
16    that deal with contractors,                people that deal
17    with complaints,          people that deal with resident
18    complaints.
19             Q.        And how did you accomplish that?
20             A.        By going with foremen,            working
21    foremen,       code enforcers who have to deal with
22    irate people every day,              who know the streets
23    better than anybody,             people that are always
24    there.        That's how I went by.




     Springfield         REAL TIME COURT REPORTING                  Worcester
     413.732.1157      schedule@realtimereportinq.net            508.767.1157
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 67 of 72
     DeSantis Vincent                                              8/16/2017
                                                                        177

 1             A.        I added Connor Knightly,          Luca
 2    Mineo,    Tyrone Holt.
 3             Q.       And who else?
 4             A.       Nobody.
 5             Q.       And when did you add them?
                                                                          --



 6             A.       After the 2014 season.
 7             Q.       SO after 2014/15 snow season?
 8             A.       Hang on.      At different times.           A

 9    couple of them were -- Luca and Connor were

10    2014/15.      Tyrone was not until 2015/16,             and

11    Eddie was right after Mr.            Sumares retired in
12    2014.
13             Q.       And they had to be trained?
14             A.       Yes.
15             Q.       And you had to pay them to train?
16             A.       Yes.
17             Q.        Okay.    Did you ever consider

18    training Jean Williams properly to do the

19    function of snow inspector?
20             A.        No.
21             Q.       Why not?
22             A.        I   just didn't.
23             Q.        Okay.    And the list on 363 of

24    people that were trained,            it says,    trained as




     Springfield          REAL TIME COURT REPORTING               Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 68 of 72
                                                                         178


 1    snow inspector?
 2            A.        Yes.
 3             Q.       Ms.    Williams'    name is not on here?
 4            A.        They are out of the DPW Department,
 5    that's why.
 6             Q.       Okay.

 7    just tell me what that document is?
 8            A.        It's entitled the same,           i t ' s for

 9    out of department employees.
10             Q.       So i t ' s entitled One Time Payroll

11    Adjustment?
12            A.        Right.
13             Q.       So do you believe this is the same

14    thing as 363,          the list of people trained to do

15    snowplow inspecting that were not part of the

16    DPW?
17            A.        Correct.        It looks like they

18    changed some of the columns from 2012 to 2013

19    and added a Munis code and a pay rate.
20             Q.       And the earnings code,           do you think

21    that's a training code,            the 903?
22             A.        I    don't.    I wouldn't -- that would

23    be speculating.           I   don't know.
24             Q.       And this training list for outside




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis Vincent
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 69 of8/16/2017
                                                                   72
                                                                         184


 1    wanted to hire for that posting?
 2            A.        Correct.
 3            Q.        You only assume they were going to
 4    do 20 and 20 because i t ' s logical?
 5            A.        Correct.
 6            Q.        And you have not had _speci fie
 7    conversations with anybody about that?
 8            A.        No.
 9            Q.        Now,   do you remember the 2013
10    posting?
11            A.        Yes.
12            Q.        That did list 20 and 20,           correct?
13            A.        I   would have to see that.
14            Q.        Let's find it.
15                             MS.   deSOUSA:      So can I     just
16             stop you for a minute?
17                             MS.   BRODEUR-MeGAN:        Sure.
18                             MS.   deSOUSA:      The answer to
19             the question that this respondent's
20            position statement is answering
21             specifically references the October
22            posting.
23                             MS.   BRODEUR-MeGAN:        Okay.       But
24             the answer says other things,             like it




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportinq.net          508.767.1157
     DeSantis    Vincent
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 70 of8/16/2017
                                                                    72
                                                                         185

 1             talks about other things.
 2                              MS.    deSOUSA:    Okay.     But I
 3             just --
 4                              MS.    BRODEUR-MeGAN:      That's why
 5             I wanted him to read the whole thing,                   and
 6            maybe_that_'s _the explanaLion of _wh¥_ it
 7             reads one way and they think it means
 8             something else.          But when I    read it,     I
 9             read it to mean something different.                    So
10             that's why I'm giving him the opportunity
11             to read the whole thing in answering.
12                              MS.    deSOUSA:    Okay.
13            Q.         (By Ms.      Brodeur-MeGan)       So Bates
14    Stamp 139 and 140 are the -- and they're here

15    139 is the September 2012 job description,                  if
16    you will,     correct?
17            A.         Yes.

18             Q.        And that doesn't say anything about
19    numbers of snow inspectors?
20            A.         No.    It's just the job description.
21             Q.        And 140 is the posting?
22            A.         For 2013,      yes.
23             Q.        And it has 40 intermittent snow
24    inspectors,      correct?




     Springfield         REAL TIME COURT REPORTING                Worcester
     413.732.1157      schedule@realtimereportina.net          508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 71 of 72
                                                                         186

 1             A.       Yes.
 2             Q.       And then in the body of this
 3    document,      140,   it talks about 20 primary and 20
 4    backup?
 5             A.       Yes.
 6            . Q.

 7    this time,      October of 2013,       when this would have
 8    been posted,       correct?
 9             A.       Yes.

10             Q.       And did you have discussions about
11    how this was going to be worded or drafted?
12             A.       No,     I   was here four days when this
13    was posted.
14             Q.       Okay.        You had only been there for
15    four days?
16             A.        Yes.
17             Q.        Four days before you joined DPW and
18    then this was posted?
19             A.        Yes.
20             Q.       And you did not participate in any
21    discussions about why it was going to be 20 and
22    20?
23             A.        No.
24             Q.       And you didn't give any input on




     Springfield         REAL TIME COURT REPORTING               Worcester
     413.732.1157      schedule@realtimereportina.net         508.767.1157
     DeSantis Vincent                                              8/16/2017
     Case 3:16-cv-30179-KAR Document 41-5 Filed 01/09/19 Page 72 of 72
                                                                         187


 1    tha t?
 2              A.         No,    no one asked.
 3              Q.         And you don't have any -- you don't
 4    have any information that you can tell me as to
 5    why it was 20 and 20 that was created?
 6             _ A.        No ,   jus t       wha_ t   1 - -   ju s t   by log i ca L _
 7    deduction,      I    guess.
 8              Q.         Okay.      If you could look at 141.
 9    141 is a posting from October of 2012,                              correct?
10              A.         Correct.

11              Q.         And this does say 40 snow route
12    inspectors,         correct?
13              A.         Yes.

14              Q.         And it does not talk about primary
15    or secondary?
16              A.         No.
17              Q.         Okay.      And did you ever count the
18    applications that you got in 2012 for this
19    posting?
20              A.         I did.         I    don't remember the
21    number.
22              Q.         Do you remember there were 39
23    people that applied?
24              A.         Yes.




     Springfield            REAL TIME COURT REPORTING                          Worcester
     413.732.1157         schedule@realtimereportinq.net                    508.767.1157
